Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment the claims filed after non-final office action on November 10, 2021 is acknowledged.  Claims 2-3, 8-9, 15-16, 18-19, 24-25 were canceled, claim 17 was amended and claims 1, 4-7, 10-14, 17, 20-23 and 26 are pending in the instant application.  
  The restriction requirement was deemed proper and made final in a previous office action.  Claims 1, 4-7 and 10-14 are withdrawn due to being drawn to a non-elected invention and claim 23 is withdrawn as being drawn to a non-elected species.  Claims 17, 20-22, 26 are examined on the merits of this office action. 
Withdrawn Rejections
The rejection of claims 17, 20-22 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable by Pieters (US20100008931 A1) in view of Horsburgh (N England journal of Medicine, pages 2149-2160, 2015, cited previously) is withdrawn in view of amendment of the claims filed November 10, 2021.

Maintained/Revised Rejections
35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 20-22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Sulaiman (Vol. 50, 597-597, No. 4, October 1990, cited previously) as evidenced by CDC (https://www.cdc.gov/tb/topic/basics/default.htm, accessed on August 5, 2021, cited previously).
Claim interpretation of amended claim 17: claim 17 was amended to claim “wherein said compound is administered after administration of the drug selected from the group consisting of acarbose and cyclosporine A”.  Given the broadest reasonable interpretation, the compound can be administered at any time point after CsA and does not exclude additional administration of the compound prior to CsA.  For example, if CsA is administered three times a day for 16 months and the second compound is administered once a day for 16 months, on day 2 of the method the limitation of the compound being administered after CsA would be met due to CsA being administered on Day 1.
Al-Sulaiman teaches a method of treating tuberculosis comprising administering cyclosporine A and rifampicin at therapeutic levels (see Table 1).  As evidenced by CDC (see attached handout) tuberculosis is caused by mycobacterium tuberculosis thus meeting the limitations of instant claim 17.
Regarding claim 20, As evidenced by CDC (see attached handout) tuberculosis is caused by mycobacterium tuberculosis.
Regarding claims 21-22, Al-Sulaiman teaches a method of treating tuberculosis comprising administering cyclosporine A and rifampicin at therapeutic levels (see Table 1).  
Regarding the limitations of rifampicin being administered after CsA, Al-Sulaiman teaches that CsA and rifampicin are administered for daily for 16 months (see Results, second paragraph, Figure 2). Al-Sulaiman teaches that rifampicin is administered as a single dose daily whereas the CsA dose is divided not two or three daily doses (see Table 1).  Given the broadest reasonable interpretation, the compound can be administered at any time point after CsA and does not exclude additional administration of the compound prior to CsA.  For example, if CsA is administered three times a day for 16 months and the second compound is administered once a day for 16 months, on day 2 of the method of Al-Sulaiman, the limitation of the compound being administered after CsA would be met due to CsA being administered on Day 1.

Regarding claim 26, the limitation of “in form of a single or multiple dose” encompasses any administering of a dose from one to anything more than one given no specific definition of “multiple” in the specification.  Thus, administering CsA as found in Al-Sulaiman meets the limitations of instant claim 26.  Nevertheless, Al-Sulaiman teaches multiple doses (see Table 1, dose amount divided into two doses or three doses).
Response to Applicant’s Arguments
Al-Sulaiman et al. teach the concurrent administration of cyclosporine A and rifampicin in TB-patients. In contrast, the claims are directed to the administration to a subject of acarbose or cyclosporine A before the administration of at least one compound selected from the group consisting of isoniazid, rifampicin, pyrazinamide, ethambutol, streptomycin, Fe304 nanocatalyst, clarithromycine, DNase, and pharmaceutically acceptable salts thereof, in order to treat a subject having a disease caused by biofilm forming microorganisms.
Applicant’s arguments have been fully considered but not found persuasive. Regarding the limitations of rifampicin being administered after CsA, Al-Sulaiman teaches that CsA and rifampicin are administered for daily for 16 months (see Results, second paragraph, Figure 2). Al-Sulaiman teaches that rifampicin is administered as a single dose daily whereas the CsA dose is divided not two or three daily doses (see Table 1).  Given the broadest reasonable interpretation, the compound (rifampicin) can be administered at any time point after CsA and does not exclude additional administration of the compound prior to CsA.  For example, if CsA is administered three times a day for 16 months and the second compound is administered once a day for 16 months, on day 2 of the method of Al-Sulaiman, the limitation of the compound being administered after CsA would be met due to CsA being administered on Day 1.
New Objection
Claim 17 is objected to for the following informality: the limitation of “wherein said compound is administered…” in the second to last line should be replaced with -wherein said at least one compound is administered-.

Mycobacterium Smegmatis- etc… for all of the bacteria species listed.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is dependent on now canceled claim 25.  One cannot determine the metes and bounds of claim 26 given that the claim from which it depends on (claim 25) is now canceled.  For applying art purposes, claim 26 will be interpreted as being dependent on claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 20-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable by Pieters (US20100008931 A1, cited previously) in view of Horsburgh (N England journal of Medicine, pages 2149-2160, 2015, cited previously) and Brickner (WO2010026526 A1).
Pieters teaches a method of treating mycobacterial infections comprising administering cyclosporine A in an effective amount to a patient in need thereof (see claim 39).
Regarding claims 17 and 20, Pieters teaches wherein the mycobacterial infection is mycobacterium tuberculosis (see claims 39-40).  
Regarding claims 21-22, Pieters teaches wherein the mycobacterial infection is mycobacterium tuberculosis (see claims 39-40) and wherein the patient has tuberculosis caused by M. tuberculosis (see paragraph 0081, lines 28-29).

However, the teachings of Pieters makes obvious treatment of patients with tuberculosis given that Pieters specifically claims treatment of M. tuberculosis infections (see claims 39-40) which is the primary cause of tuberculosis.  There is a reasonable expectation of success given that Pieters teaches that calcineurin modulators such as CsA are capable of treating mycobacterial infections (see paragraph 0007, last line, paragraph 0090), inhibiting mycobacteria that cause TB (see figure 10, m. bovis) and claim treatment of  M. tuberculosis infections (see claims 39-40).
In addition, it would have been obvious to try treating patients with tuberculosis given that Pieters teaches that the composition is capable of doing so.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
Pieters specifically claims treatment of M. tuberculosis infections (see claims 39-40) which is the primary cause of tuberculosis and wherein the patient has tuberculosis caused by M. tuberculosis (see paragraph 0081, lines 28-29).
The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would have been obvious to try treating patients with M. tuberculosis infections and tuberculosis given that Pieters teaches that the composition is capable of doing so.
 Thus, treatment of patients suffering tuberculosis due to M. tuberculosis is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Regarding including a second compound such as rifampicin and the timing of administering rifampicin, Horsburgh teaches that the standard treatment for tuberculosis infections now consists of a 2-month induction phase with at least isoniazid, rifampin, and pyrazinamide, followed by a 4-month consolidation phase with at least isoniazid and rifampin (see page 2149, lines 11-13).  Horsburgh additionally teaches oral treatment with rifampin of patients with TB and therapeutic effectiveness with a higher dosage in the first two weeks (Table 1).  
Brickner teaches combination therapies for treating tuberculosis including treatment with rifampin (see claims 1-2).  Brickner teaches that “Such combination may be for simultaneous, separate or sequential use. In one embodiment, the at least two agents (or the at least one agent) useful for the treatment of tuberculosis are administered prior to administration of the compound of formula (I) of the invention. In another embodiment, the at least two agents (or the at least one agent) useful for the treatment of tuberculosis are administered after administration of the compound of formula (I) of the invention. In another embodiment, the at least two agents (or the at least one agent) useful for the treatment of tuberculosis are administered at about the same time as administration of the compound of formula (I) of the invention.
Separate administration of each compound, at different times and by different routes, in some cases would be advantageous. Thus, the components in the combination i.e. the compound of formula (I) of the invention and the at least two agents (or the at least one agent) in the treatment of tuberculosis need not be necessarily administered at essentially the same time or in any order. The administration can be so timed that the peak pharmacokinetic effect of one compound coincides with the peak pharmacokinetic effect of the other” (see page 22, lines 3-18).
Regarding the combination of CsA and isoniazid or rifampin, it is prima facie obvious to combine two compositions (CsA and isoniazid or rifampin) each of which is taught by the prior art to be useful for the same purpose (treating M. tuberculosis, tuberculosis), in order to form a third composition to be used for the very same purpose (treatment of infection caused by M. tuberculosis).... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima M. tuberculosis), with a reasonable expectation that at least here will be an additive effect.  There is a reasonable expectation of success given that Pieters teaches additional therapeutic for the treatment of mycobacterial infections (see paragraph 0087).  
Regarding the limitations of administering rifampin or isoniazid following CsA, the timing of administration is a result effective variable as taught by Brickner.  It would have been obvious to try administering the anti-tb drug (rifampin or isoniazid) following CsA.  
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine when to administer the anti-TB drug, before, after or at the same time. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to 
Regarding claim 26, the limitation of “in form of a single or multiple dose” encompasses any administering of a dose from one to anything more than one given no specific definition of “multiple” in the specification.  Thus, administering CsA as found in claim 39 of Pieters meets the limitations of instant claim 26.

Response to Applicant’s Arguments
Applicant argues that “Pieters is silent on deploying a combination of a drug selected from the group consisting of acarbose, cyclosporine A, its pharmaceutically acceptable salts thereof, and combinations thereof, and at least one compound selected from the group consisting of isoniazid, rifampicin, pyrazinamide, ethambutol, streptomycin, Fe304 nanocatalyst, clarithromycine, DNase, and pharmaceutically acceptable salts thereof, to treat diseases caused by biofilm forming microorganisms. 
Pieters does not teach a person skilled in the art to administer drug (cyclosporine A) before the administration of the compound or anti-TB drugs as described in the instant application. Horsburgh et al. does not supplement the deficiencies of Pieters because Horsburgh et al., which is a review article, only discloses a standard treatment which consists of a 2-month induction phase with at least isoniazid, rifampin, and pyrazinamide, followed by a 4-month consolidation phase with at least isoniazid and rifampin. Horsburgh et al. is silent on the feature of administering drug such as cyclosporine A or acarbose. The present claims recite that the administration of cyclosporine or acarbose is prior to administration of other compounds such as anti-TB drugs. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner acknowledges that Pieters does not teach the combination of CsA and an additional anti-tb therapeutic.   However, the teachings of Horsburgh and Brickner were provided to show that rifampicin and isoniazid are well-known and routinely used in the art for treatment of tuberculosis infections and in combination therapies.  Regarding including a second compound such as rifampicin or isoniazid and the timing of administering the second compound, Horsburgh teaches that the standard treatment for tuberculosis 
Brickner teaches combination therapies for treating tuberculosis including treatment with rifampin (see claims 1-2).  Brickner teaches that “Such combination may be for simultaneous, separate or sequential use. In one embodiment, the at least two agents (or the at least one agent) useful for the treatment of tuberculosis are administered prior to administration of the compound of formula (I) of the invention. In another embodiment, the at least two agents (or the at least one agent) useful for the treatment of tuberculosis are administered after administration of the compound of formula (I) of the invention. In another embodiment, the at least two agents (or the at least one agent) useful for the treatment of tuberculosis are administered at about the same time as administration of the compound of formula (I) of the invention.
Separate administration of each compound, at different times and by different routes, in some cases would be advantageous. Thus, the components in the combination i.e. the compound of formula (I) of the invention and the at least two agents (or the at least one agent) in the treatment of tuberculosis need not be necessarily administered at essentially the same time or in any order. The administration can be so timed that the peak pharmacokinetic effect of one compound coincides with the peak pharmacokinetic effect of the other” (see page 22, lines 3-18).
Thus, clearly combination therapies, including anti-tb drugs such as rifampin and isoniazid are well-known in the art.  Regarding the combination of CsA and isoniazid or rifampin, it is prima facie obvious to combine two compositions (CsA and isoniazid or rifampin) each of which is taught by the prior art to be useful for the same purpose (treating M. tuberculosis, tuberculosis), in order to form a third composition to be used for the very same purpose (treatment of infection caused by M. tuberculosis).... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA M. tuberculosis), with a reasonable expectation that at least here will be an additive effect.  There is a reasonable expectation of success given that Pieters teaches additional therapeutic for the treatment of mycobacterial infections (see paragraph 0087).  
Regarding the limitations of administering rifampin or isoniazid following CsA, the timing of administration is a result effective variable as taught by Brickner.  It would have been obvious to try administering the anti-tb drug (rifampin or isoniazid) following CsA.  
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine when to administer the anti-TB drug, before, after or at the same time. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to 
Applicant further argues “As disclosed in the specification, the efficacy of cyclosporine or acarbose followed by an anti-TB drug in inhibiting biofilm formation is higher as compared to the efficacy of cyclosporine or acarbose in inhibiting biofilm formation when administered at the same time as an anti-TB drug, likely due the reduction in MIC of the anti-TB compounds by cyclosporine or acarbose. Thus, a lesser dose of an anti-TB drug may be administered when administered after cyclosporine or acarbose administration is started, resulting in a similar bactericidal activity to that of the anti-TB drug at a higher dose when administered without cyclosporine or acarbose, or the same dose of an anti-TB drug may be administered when administered after cyclosporine or acarbose administration is started, resulting in an improved bactericidal activity to that of the anti-TB drug at the same dose when administered without cyclosporine or acarbose”.
Applicant’s arguments have been fully considered but not found persuasive.  Applicants are arguing unexpected results regarding administering CsA or acarbose followed by an anti-TB drug but do not actually point to any specific data or results showing this.  The Examiner looked through figures 1-18 and was unable to find any data regarding administering CsA followed by any anti-TB drug on treatment of tuberculosis.  MPEP 716.01(c) states “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor”.  Furthermore, MPEP 716.02(b) states “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.")”.  In the instant case, Applicants are asserting unexpected results however, Applicants do not actually point to any specific data or results showing unexpected findings.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654